Citation Nr: 0709806	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  05-28 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating higher than 20 percent for L5-S1 
spondylolisthesis with degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The veteran had active service from July 1977 to July 1997.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2005 rating decision of the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Phoenix, 
Arizona, which rated the veteran's low back disability as 
20 percent disabling.  The veteran perfected an appeal of 
that determination.

The veteran appeared at a Travel Board Hearing in August 2006 
before the undersigned Acting Veterans Law Judge (AVLJ), who 
was designated by the Chairman of the Board to conduct the 
hearing pursuant to 38 U.S.C.A. § 7101(c) (West 2002).  A 
transcript of the hearing testimony is associated with the 
claim file.  The veteran requested the undersigned AVLJ to 
hold the record of the hearing open for 60 days for 
submission of additional evidence, for which he waived 
initial review and consideration by the RO.  Thus, the Board 
may consider the evidence without the necessity for a remand.  
See Disabled American Veterans, et al v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

An August 2002 rating decision granted an increased rating 
from 10 percent to 20 percent for the L5-S1 disorder, 
effective December 2001.  The claims file contains no 
evidence that the veteran submitted a Notice of Disagreement 
(NOD) with or otherwise appealed the August 2002 rating 
decision.  A February 2003 RO letter informed the veteran 
that evidence was received which indicated that he might be 
incarcerated for a felony, and that his VA benefits would be 
reduced in accordance with applicable law and regulations.  
An April 2003 RO letter informed him that his benefits were 
in fact reduced effective February 23, 2003, the 61st day of 
his incarceration.  The veteran submitted a timely NOD with 
that determination in June 2003, and a statement of the case 
(SOC) was issued in January 2004.  The RO mailed two copies 
of the SOC to the last known two addresses of the veteran, 
one of which was the correctional facility where he was 
incarcerated.  There is no evidence that he did not receive 
the SOC or that postal authorities returned the SOC to VA.

The veteran was released in November 2003.  He did not submit 
a substantive appeal (VA Form 9) in response to the January 
2004 SOC.  Therefore, there is no issue before the Board 
related to the reduction in the amount of his benefits that 
he was paid during that period.  See 38 C.F.R. § 20.200 
(2006).

In a January 2004 statement (VA Form 21-4138), the veteran 
requested reinstatement of his VA benefits, and he filed for 
an increased rating for his L5-S1 disorder.  A June 2004 
rating decision denied the claim and continued the 20 percent 
rating.  A July 2004 RO letter informed the veteran of the 
June 2004 rating decision and of his appeal rights, and there 
is no record of that the veteran did not receive the June 
2004 letter or that postal authorities returned it to VA.  
Neither is there any evidence that the veteran submitted an 
NOD with the June 2004 rating decision or otherwise appealed 
it.  Thus, the June 2004 rating decision became final and 
binding on the veteran.

In August 2004, the veteran submitted his current claim, and 
a February 2005 rating decision adjudicated that claim by 
decreasing the rating for the L5-S1 disorder from 20 percent 
to 10 percent, effective December 2004.  The February 2005 
rating decision also granted service connection for right and 
left lower extremity radiculopathy and assigned a separate 
10 percent evaluation for each extremity, effective February 
2004, as part of the veteran's L5-S1 disorder symptomatology.  
A February 2005 RO letter informed the veteran of the 
February 2005 rating decision and of his appeal rights, and 
there is no record that the veteran did not receive the 
February 2005 letter or that the postal service returned it 
to VA.  Neither is there any evidence that the veteran 
submitted an NOD with the February 2005 rating decision or 
otherwise appealed it.  Thus, the February 2005 rating 
decision is not before the Board and will not be discussed in 
the decision below.

After receipt of additional treatment records, a March 2005 
rating decision continued the 10 percent rating.  The 
veteran's March 2005 NOD specifically referenced the March 
2005 rating decision, and he perfected his appeal of that 
decision by submitting a timely August 2005 VA Form 9 in 
response to the August 2005 SOC.  Thus, it is the March 2005 
rating decision which is the subject of this appeal.  Id.
An August 2005 rating decision restored the 20 rating for the 
L5-S1 disorder effective December 2001, but the veteran 
continued his appeal for an even higher rating.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The veteran's L5-S1 disorder manifests with chronic low 
back pain which radiates into both lower extremities, pain on 
range of motion (ROM) and limitation of motion (LOM) in all 
spheres, but ROM on forward flexion exceeds 0 to 30 degrees.  
There is no evidence of ankylosis of the thoracolumbar spine.  


CONCLUSION OF LAW

The requirements for a rating in excess of 20 percent for L5-
S1 spondylolisthesis with DDD are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5010-5237 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2006) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in an April 2004 letter, the RO provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate the claim for an increased rating, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of and to 
submit any further evidence that was relevant to the claim.  
A March 2005 letter informed the veteran how disability 
evaluations and effective dates are assigned and the type 
evidence which impacts those determinations.  Further, the 
July 2006 SSOC reflects the RO's readjudication of the claim 
after providing that notice.  See Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005), reversed and remanded, 444 F.3d 
1328 (Fed. Cir. 2006), affirmed, 20 Vet. App. 536 (2006); see 
also, Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in an SOC or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).  Thus, all notice requirements were met.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports, VA outpatient treatment 
records from the facilities identified by the veteran, 
records of the private providers identified by the veteran, 
and the transcript of his hearing.
The Board notes the veteran's representative's assertion in 
the Informal Hearing Presentation that the veteran should be 
afforded another examination because the examiner at the 
December 2004 examination did not have access to the claims 
file.  The Board agrees with the representative that 
applicable regulations provide for disabiities to be 
evaluated in accordance with their history.  See 38 C.F.R. 
§ 4.1.  The Board finds no prejudice, however, as the claims 
file is sufficient for appellate review.  The findings at the 
2004 examination were consistent with the totality of the 
medical evidence.  Further, the medical records associated 
with the claims file after the 2004 examination in no way 
contradicted it, and priority generally is given to current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  Any error in the sequence of events or content of 
the notice is not shown to have any effect on the case or to 
cause injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

At the hearing, the veteran described how his low back 
disability has impacted his work and his quality of life.  
Due to his chronic pain, he is unable to endure prolonged 
standing or sitting, and he cannot lift heavy objects.  His 
employer has taken his back disorder into consideration by 
the type work that he is asked to do.  The veteran also 
explained that his back disability has impacted his ability 
to practice his native faith, being as he is a Hopi Indian.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco, 7 Vet. App. at 58.

The RO evaluated the veteran's low back disorder under 
Diagnostic Code 5010-5237.  See 38 C.F.R. § 4.27 (A 
hyphenated code is used when a rating under one diagnostic 
code requires the use of an additional diagnostic code to 
identify the basis for the evaluation).  Diagnostic Code 5010 
rates arthritis due to trauma, and it requires that the 
disability be rated as degenerative arthritis under 
Diagnostic Code 5003.  See 38 C.F.R. § 4.71a.  Diagnostic 
Code 5237 rates lumbosacral strain.

The Board notes that the medical evidence of record, 
including a January 2005 MRI examination report, shows that 
the veteran's back manifests symptoms consistent with 
intervertebral disc syndrome (IVS), which is rated under 
Diagnostic Code 5243.  Id.  IVS (preoperatively or 
postoperatively) is rated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a.  An 
incapacitating episode is defined as a period of acute signs 
and symptoms due to IVS that requires bed rest prescribed by 
a physician and treatment by a physician.  Id., Note 1.

In light of the fact that there is no medical evidence, or 
any assertion by the veteran or his representative, that he 
has experienced any incapacitating episodes as defined by the 
rating criteria, the criteria for arthritis are the 
appropriate ones for deciding his appeal of the rating of his 
chronic orthopedic manifestation.

The Board further notes that, in the Informal Hearing 
Presentation, the veteran's representative argues for a 
higher rating under the prior spine rating criteria for IVS.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior 
to September 26, 2003).  As set forth in the Introduction, 
the veteran's current claim was received by the RO in January 
2004, which was after the effective date, September 26, 2003, 
of the current criteria.  Thus; only the current spine rating 
criteria are at issue in this decision.  See  38 U.S.C.A. 
§ 5110(g); VA O.G.C. Prec. Op. No. 7-2003 (Nov. 19, 2003); VA 
O.G.C. Prec. Op. No. 3-2000 (April 10, 2000).

Traumatic arthritis is rated under Diagnostic Code 5003 as 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  Diagnostic Code 5003 provides that degenerative 
arthritis established by x-ray is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the joint involved.  Further, if the limitation of motion 
of the joint involved is noncompensable, a rating of 
10 percent is applicable.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, but with x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups and occasional incapacitating exacerbations, a 
20 percent evaluation is assigned.  With x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, a 10 percent rating is assigned.  Diagnostic 
Code 5003.  

With any form of arthritis, painful motion is an important 
factor.  It is the intention of the rating schedule to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable, which is the 
situation here in the veteran's appeal.

The Board finds that the evidence of record shows the 
veteran's low back disability to more nearly approximate a 
20 percent rating.  38 C.F.R. § 4.3.  This is especially so 
in light of fully objective rating methodology of the current 
criteria.

The current spine rating criteria provide specific values for 
ROM of the cervical and thoracolumbar spine, see 38 C.F.R. 
§ 4.71a, Plate V, and they provide objective criteria by 
which spine disorders are rated.  38 C.F.R. § 4.71a.  For VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 
30 degrees, left and right lateral flexion are 0 to 
30 degrees, and left and right lateral rotation are 0 to 
30 degrees.  See id., General Rating Formula for Diseases and 
Injuries of the Spine, Note 2.

Under the current criteria, the General Rating Formula for 
Diseases and Injuries of the Spine is used to evaluate 
lumbosacral strain under Diagnostic Code 5237.  With or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 20 percent rating applies 
if forward flexion of the thoracolumbar spine is greater than 
30 degrees but not greater than 60 degrees; or, if the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if the disability is manifested 
by muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  For forward flexion 
of the thoracolumbar spine of greater than 60 degrees but not 
greater than 85 degrees; or, a combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour, a 10 percent rating applies.  38 
C.F.R. § 4.71a (2006).

At the December 2004 examination, the veteran told the 
examiner that, on a scale of 1 to 10, he awoke every morning 
with pain of 10/10.  He described it as a sharp pain in the 
lumbar area that shot down into the thigh and hip.  He stated 
that he could not walk further than 25 to 50 yards before he 
had to bend over and stretch.  The veteran also reported that 
he worked full time eight and one-half hours a day, his work 
required him to stand, and by the end of the day he had a lot 
of pain.  He denied use of any walking or assistive devices, 
and he used a back brace.  His medication was reported as 
acetaminophen/hydrocodone which helped him sleep, but 
otherwise was not helpful.  The veteran also denied having 
experienced any flare-ups.

On examination, the veteran's spine revealed no 
abnormalities, and there was no paraspinous muscle spasm.  
ROM on forward flexion was to 80 degrees, with pain from 70 
to 80 degrees.  Extension was to 25 degrees with pain at that 
point.  Left lateral flexion was to 25 degrees with pain at 
that point.  Right lateral flexion was to 25 degrees, with 
pain from 25 to 30 degrees.  Lateral rotation was to 
30 degrees bilaterally, left rotation being pain-free and 
pain at the end of 30 degrees on the right.  The examiner 
observed that there was no additional limitation due to pain, 
fatigue, weakness, or lack of endurance following repetitive 
movement.  There was slight point tenderness in the right 
paralumbar area after the ROM movements.  The examiner 
observed that October 2004 x-rays were read as showing first 
degree listhesis at L5-S1 with disc narrowing and deficit in 
the pars bilaterally.  The diagnosis was L5-S1 
spondylolisthesis and L5-S1 DDD.

The veteran's ROM findings actually met the criteria for a 
10 percent rating, as his forward flexion exceed 60 degrees 
and his combined ROM exceeded 120 degrees.  See 38 C.F.R. 
§ 4.71a.  So, the Board finds that he is fairly compensated 
for his functional loss due to pain, and his back disorder 
meets the criteria for a 20 percent rating and no more.  
38 C.F.R. §§ 4.7, 4.40.  Further, the General Rating Formula 
specifically applies with or without pain, stiffness, or 
aching.  38 C.F.R. § 4.71a.  The medical evidence does not 
show a higher, 40 percent, rating to have been met or 
approximated, as the veteran's lumbar spine ROM on forward 
flexion exceeds 30 degrees and there is no favorable 
ankylosis of the entire thoracolumbar spine.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id., Note (5).

The veteran's low back disability obviously does not meet the 
definition above, as his back exhibits ROM, albeit mildly 
limited.  The outpatient treatment records show that the 
veteran's low back disability picture has remained 
essentially the same as at the 2004 examination.  A January 
2005 MRI examination report reflects the examination showed 
the L5-S1 pathology.  The February 2005 physical therapy 
records show that he continued to manifest LOM with pain in 
all areas except forward flexion, and that he was issued a 
transcutaneous electrical nerve stimulation unit (TENS) for 
his pain.  The April 2005 note reflects that he assessed his 
pain as 4-7/10, that his sleep was disturbed less frequently 
by pain, and that the TENS unit had helped much.  The veteran 
also reported that he had obtained a job that allowed him to 
sit occasionally.

An October 2006 note of the veteran's VA care provider shows 
that his ROM on forward flexion and backward extension was 
still limited at 0 to 40 degrees and 0 to 10 degrees 
respectively, and that his average pain was 5/10.  Zero to 
40 degrees, of course, still exceeds the 0 to 30 degrees or 
less needed for a 40 percent rating.  38 C.F.R. § 4.71a.  The 
examiner also noted that the veteran's impairment was 
permanent, and that his employment should be limited to 
sedentary positions with the opportunity to change positions 
frequently.

The Board also acknowledges the treatment records of the 
veteran's private care provider.  Those records, however, 
primarily document the symptomatology of the neurological 
aspects of the veteran's low back disability, and that the 
veteran has required epidural steroid injections for relief 
of those symptoms.  As noted in the Introduction, however, 
the veteran has received separate compensable ratings for 
that symptomatology.  Thus, the Board is constrained to find 
that the veteran's low back disability more nearly 
approximates a 20 percent rating for the chronic orthopedic 
manifestations of his low back disability.  38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5010-5237. 








        CONTINUED ON THE NEXT PAGE


ORDER

Entitlement to a rating higher than 20 percent for L5-S1 
spondylolisthesis with DDD is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


